DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  It is noted that the previous rejection of claims 1-3, 5-12, 20-21 under 35 U.S.C. 103 as being unpatentable over Ingolfur (WO 2014174535) has been withdrawn.  Under the first inventor to file provisions of the AIA , the Ingolfur (WO 2014174535) reference is not seen to be available as prior art, because it is a grace period disclosure by the same inventor and applicant.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: On page 13, lines 10-12, the specification discusses three lines of a bleeding and undercooling tanks, “A,” “B” and “C”, which are not found in the drawings.  
Also, page 13, lines 17-18 refers to figure 2 referring to two compartments, labeled “7” and “8,” which are not found in figure 2.  Furthermore, on page 13, lines 31-32, the specification refers to tank 10, with compartments 11, 12 and 13. Thus, with respect to figure 2, the specification is referring to the same parts with different reference characters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, “the slaughter fish” on line 25.  This should be corrected to recite, “the slaughtered fish.”  Appropriate correction is required.

Claim Interpretation
It is noted that the limitation, “the fish” as recited in the claims has been construed to refer to “slaughtered fish” as recited in claim 1, part a.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the volume of the solution” on line 21.  This limitation lacks proper antecedent basis as it is unclear as to which solution is being referred to.  
Claim 1 recites the limitation, “transport/storage container” on line 23-24 and “transportation/storage time” on line 25. These limitations are not clear as to whether the forward-slash is referring to an alternative (i.e. “or”) or a combination (i.e. “and”) or something else.
Claim 1 recites the limitation, “maintaining the volume of the solution in the at least one first container to at least 50% of the total volume of the fish and solution.” (see lines 21-22).  It is initially noted that the limitation “fish and solution” is not clear as to what “solution” is being referred to, as the claim recites multiple solutions.  Additionally, the range of “at least 50% of the total volume of the fish and the solution” encompasses 100% of the total volume of the fish and the solution.  It is not clear as to how the volume of the solution can be equal to the total volume of the fish and the solution.  
Claims 2, 3 and 20 recite the limitation, “the temperature of the solution” and “the solution”  This limitation lacks proper antecedent basis.  Claim 1 appears to recite multiple solutions in step b, ii and therefore, the above limitation is not clear as to which solution is being referred to. 
Claim 6 recites, “the salt concentration and set temperatures of the salt-controlled and temperature controlled solution(s).”  This limitation lacks proper 
Claims 11 and 12 recite the limitation, “during storage in step c).”  This limitation is indefinite because claim 1 recites a step of transferring to a “transport/storage container” but does not recite a storage step.  
Claim 10 also recites, “the volume of the solution” and thus lacks proper antecedent basis as it is unclear as to which solution is being referred to.
Claim 10 also recites, “at least between 55% and 75% of the total volume of fish and solution.”  The range of “at least between 55% and 75% of the total volume of the fish and the solution” encompasses 100% of the total volume of the fish and the solution.  It is not clear as to how the volume of the solution can be equal to the total volume of the fish and the solution.   A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “at least”, and the claim also recites “between 55% and 75%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 5-9 and 21 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weerawarenda (GB 2464347) in view of USGS (“Why is the ocean salty”), Petersen (US 1420740), Jonasson (EP 2245941), Haram (US 4978546) and “Why don’t the oceans freeze.”
Regarding claim 1, Weerawarenda teaches a method of processing fish, comprising receiving slaughtered fish (see page 6, lines 4-8), bringing the fish to an under-cooled state in a salt-controlled and temperature controlled solution in at least one first container (see the abstract “not frozen”; page 3, lines 6-23).  Weerawarenda further teaches that the cooling medium can be seawater or brine and therefore teaches the salt concentration of the solution is set and a temperature of the solution is maintained such that the temperature is higher than the freezing point of the solution.  That is, Weerawarenda teaches that the chilling phases are not to freeze the 
Regarding the limitation of “placing the fish in a first salt controlled and temperature controlled solution having a salt concentration in the range of 0.1 to 10% and a temperature in the range from +1 to -3°C, where the salt concentration and temperature of the first salt-controlled and temperature-controlled solution brings the homogenous temperature of the fish to +2 to -1°C and transferring the fish to a second salt-controlled and temperature-controlled solution having a salt concentration in the range from 1% to 20% and a temperature in the range from -1 to -12°C where the salt concentration and temperature of the second salt-controlled and temperature-controlled solution grinds the homogenous temperature of the fish to -0.1 to -3°C,” it is noted that Weerawarenda teaches controlling the temperature of the solution to be -1.5°C or -2°C during a first cooling step (see page 3, line 8) and -1.0 or -1.5°C during a second cooling (page 3, line 27)
Regarding the transferring to a second solution, it is noted that this is seen to read on using the same solution twice, where such a repetition of steps is not seen provide a patentable distinction of the combination.   In any case, Weerawarenda suggests transferring to a second temperature controlled salt controlled solution, as discussed above.  
Regarding the particular temperature of the fish during treatment using the above first and second solutions, Weerawarenda teaches during the first cooling step, that the 
Regarding controlling the salt concentration, it is noted that Weerawarenda suggests using brine or sea water, which, as evidenced by USGS has been known to have a salt concentration of 3.5% (see page 1, last paragraph) which is within the range of 0.1 to 10% and within the range of 1 to 20% as recited in the claim.   By using an aqueous solution having a salt concentration of 3.5%, it is seen that Weerawarenda suggests a “salt-controlled” solution.  In any case, it is noted that Petersen teaches salt solutions for chilling comestibles such as fish (see page 1, left column lines 18-23; page 3, right column, lines 122-130) where the salt concentration can be maintained throughout the treatment (see page 4, left column, lines 4-15) and where the chilling of the comestibles occurs without freezing (see page 5, left column, lines 19-27).  
To thus modify Weerawarenda if necessary and to control the salt concentration would have been obvious to one having ordinary skill in the art for the purpose of preventing fluctuation of the depressed freezing point due to changes in salt concentration.
Claim 1 differs from Weerawarenda in specifically reciting providing substantially continuous movement.
In this regard Jonasson further teaches a cooling tank that can provide continuous movement of the fish through the tank, while providing the requisite degree of cooling (see figure 1a, paragraph 5 -“not frozen”; paragraph 9, 10, 22, 44, 45, 46, 49)
As Weerawarenda and Jonasson both teach tanks for cooling fish, to thus modify Weerawarenda and to use a continuous movement storage tank for cooling the fish would have been obvious to one having ordinary skill in the art for cooling down the fish as soon as possible but without freezing the fish.
Regarding the step of maintaining the volume of the solution to at least 50% of the total volume of the fish and solution, as Weerawarenda already teaches immersion in the solution, it would have been obvious to have maintained the solution volume at least 50% so as to ensure submersion of the fish during the cooling.  It is further noted that Jonasson suggests that the volume of the solution is at least 50% of the total volume of the fish and solution (see figure 3a, b).  As the quantity of fish to be cooled can vary, and as the combination teaches that the fish are immersed in the solution for cooling, to thus have the volume of the solution be at least 50% of the total volume of the fish and solution would have been obvious to one having ordinary skill in the art, for the purpose of ensuring submersion of the fish and for achieving the requisite cooling of the fish.  That is, it would have been obvious to one having ordinary skill in the art that the rate of cooling would have been affected if the fish were exposed to a surface of the solution, such that the cooling was not entirely due to the temperature of the solution.   
Regarding the step of transferring the fish to a transport container maintained below 0°C, it is noted that Weerawarenda teaches transport into a lorry that can be construed a container, which comprises ice therein, thus suggesting maintenance below 0°C.  Weerawarenda also teaches storage in the second chilling tank, at temperatures below 0°C (page 5, lines 26-28).  This suggests that transporting storage should also be maintained below 0°C.  Additionally, it is noted that Harem teaches chilling fish without 
Regarding the limitation of, “increasing the transportation/storage time and/or the shelf-life of the slaughter fish by delaying rigor mortis in the slaughtered fish,” it is noted that as the combination teaches cooling without freezing the fish, using salt solutions within the claimed concentration and temperature, in order to cool the fish within the claimed range, that the combination would also have increased shelf-life by delaying rigor mortis.  The claim also does not limit compared to what has the transportation/storage time or shelf-life has been increased or any particular amount of increase.  As the combination teaches similar claimed steps, the combination is thus seen to achieve a similar result.   
Regarding claims 2 and 3, it is noted that the combination teaches immersing the fish in an aqueous brine solution and further teaches that it is not desirable to freeze the fish.  Therefore, it would have bene obvious to maintain the temperature of the solution above the freezing point of the solution for the known purpose of preventing freezing of the solution and subsequent freezing of the fish when immersed therein.  The particular temperature above the freezing point would have been obvious to one having ordinary skill in the art, commensurate with the particular salt concentration and thus depressed freezing point.  Additionally however, it is noted that sea water has been known in the 
Regarding claims 5 and 21, Weerawarenda teaches gutting the fish prior to cooling the fish (see page 6, lines 4-5).
Regarding claims 6-7, as Weerawarenda teaches that the chilling process can be used for different types of fish (see page 1, lines 4-6), and further teaches treatment of tuna.  Weerawarenda further teaches time constraints on bringing the fish temperature down to the desired storage temperature.  Furthermore, the rate of cooling would also have been a function of the particular type and size of the fish and the heat capacity of the fish, such that it would have been obvious to one having ordinary skill in the art to have tailored the cooling steps based on the type of fish and fat content, as well as the size and quantity of the fish.
Regarding claims 8 and 9, in view of Jonasson, the combination teaches the container being semi-cylindrical with a spiral shaped blade used for conveying the contents along the length of the cooling tank (figure 1a).
Regarding claim 10, as Weerawarenda already suggests immersion of the fish, it would thus have been obvious to one having ordinary skill in the art to modify the combination to have the volume of the solution be greater than 55-75% of the total volume of the fish and solution.  It is further noted that Jonasson suggests that the volume of the solution is at least 50% of the total volume of the fish and solution (see 
Regarding claim 11, in view of the discussion above with respect to claim 1 part “c” it is noted that the combination suggests storage at -1°C and -1.5°C (see Harem column 1, line 54; column 2, line 49; column 3, lines 33-46).
Regarding claim 12, Weerawarenda teaches storage in the second cooling tank at about -1°C (see at least, page 3, line 27).  Harem also suggests storing at the supercooling temperature, such as -1°C (see column 3, lines 33-46).

Claims 2-3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Weerawarenda (GB 2464347) as the primary reference, and in further view of  Ottesen (GB 191224244) and as evidenced by “Engineering Toolbox.”
Claim 20 differs from the combination applied to claim 1, in specifically reciting that the temperature of the solution is maintained at a temperature which is at least 1.5°C than the freezing point of the solution.
It is noted however, that Ottesen teaches using an 8% salt solution for the purpose of cooling the fish while not freezing the fish (see page 2, lines 48-51).  “Engineering Toolbox” teaches that an 8% salt solution would have had a freezing point of about -5°C.  Aa Weerawarenda is not seen to be limiting as to the particular salt concentration, and as Ottesen teaches using salt solutions comprising 8% salt for cooling but not freezing fish, it would have been obvious to one having ordinary skill in the art to modify Weerawarenda and to use an 8% salt solution for the known purpose of cooling the fish while preventing freezing of the fish.  In view of this, and as Weerawarenda teaches that the solution can have a temperature such as -1 or -1.5°C, the combination therefore suggests the temperature of the solution to be at least 1.5°C higher than the freezing point of the solution.
Further regarding claims 2 and 3, in view of Ottesen the combination further teaches the temperature of the solution to be 0.5°C and 1°C greater than the freezing point of the solution.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792